COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-18-00025-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

      Daniel W. Jackson and Daniel J. Gierut of The Jackson Law Firm have filed an
unopposed motion for leave to withdraw as counsel for appellant, Ana Maria Lara. See
TEX. R. APP. P. 6.5(a), (b). The motion is granted.
       Daniel W. Jackson and Daniel J. Gierut are directed to immediately notify
appellant “of any deadlines or settings that [they know] about at the time of the
withdrawal but that were not previously disclosed to [appellant]” and file a copy of the
notice provided to appellant with the Clerk of this Court. See id. 6.5(c).
       The Clerk of this Court is directed to note the withdrawal of Daniel W. Jackson
and Daniel J. Gierut of The Jackson Law Firm as counsel for appellant on the docket of
this Court.

       It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd___
                    Acting individually      Acting for the Court

Date: _November 15, 2018_